Citation Nr: 1141112	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-40 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran's appeal was certified to the Board as a claim of entitlement to service connection for PTSD, but the claims file reflects diagnoses of PTSD and of anxiety disorder. The claim is construed as encompassing all of his mental health diagnoses in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD and an anxiety disorder during the appellate period.

2. Reports from VA examinations conducted in July and December 2009 constitute probative medical evidence that the diagnoses of PTSD do not conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

3. The report of the July 2009 VA examination constitutes probative medical evidence that the Veteran experiences an anxiety disorder as a result of stressors that he experienced in service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board presently grants the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experienced stressful events during his active duty service in Japan. Specifically, he has reported seeing Japanese children in Nagasaki who had been disfigured by the U.S. detonation of an atomic bomb. 

Available service records support his presence in Japan from January 1947 to February 1948, but additional service records and the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC). Due to the loss of these records, VA's duty to explain its findings and conclusion is heightened. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA not only has a heightened obligation to explain its findings and conclusions, but a heightened duty to consider the benefit- of-the-doubt rule. O'Hare, 1 Vet. App. at 367; Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  

As the claims file contains evidence corroborating the Veteran's exposure to the claimed in-service stressors and medical evidence that his anxiety disorder is etiologically related to those stressors, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) (2010).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records clearly reflect that the Veteran served in Japan. The United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) has verified that the Veteran was assigned to the 34th Infantry Regiment that was deployed to Nagasaki 45 days after the surrender of Japan. Based on that information, a JSRRC coordinator determined that the Veteran likely encountered Japanese citizens disfigured by the atomic bomb. A May 2009 statement submitted by another service-member who served in Japan also supports the Veteran's presence in Nagasaki.

Although the Veteran submitted a claim for service connection for PTSD, he has been diagnosed with multiple mental disorders including PTSD and anxiety disorder. VA treatment records indicate that he first sought mental health treatment in May 2008. He reported nightmares and flashbacks, particularly of a young disfigured girl that he met near Nagasaki. A VA primary care physician stated that the Veteran's symptoms were typical of PTSD and referred him for a psychotherapeutic evaluation. Later that month, the Veteran was assessed by a clinical nurse specializing in psychotherapy. The treatment note reflects that the Veteran reported years of nightmares and flashbacks that had increased since a stroke in March 2008. The nurse diagnosed PTSD and advised the Veteran to consult a neurologist and participate in psychotherapy.


The Veteran was seen for additional mental health treatment in June 2008. The treatment note states that diagnostic assessment was still in progress and the clinician was ruling out a diagnosis of PTSD. 

At a June 2009 hearing with a Decision Review Officer, the Veteran testified that he continued to experience nightmares with visions of the young, disfigured girl. He stated that he had experienced such visions prior to the occurrence of his strokes.

The Veteran was afforded a VA examination in July 2009. The examination report reflects review of the claims file and interview with the Veteran. The examiner summarized the stressors reported by the Veteran and stated that he did not meet the diagnostic criteria for PTSD because he did not experience threat of death or serious injury. The examiner opined that he did meet the diagnostic criteria for an unspecified mental disorder secondary to stroke and resulting in hallucinations. However, the examination report does not indicate that the examiner was aware of the Veteran's contentions that he had experienced nightmares and flashbacks prior to his strokes. An August 2009 VA treatment note indicates that the Veteran continued to experience nightmares, but felt as though medication was helping.

Another VA examination was conducted in December 2009. The examination report reflects review of the claims file, extensive review of VA treatment notes, and thorough interview and examination of the Veteran. The examiner noted the Veteran's past history of strokes and his current medications. The Veteran repeated that his symptoms had increased in frequency following the March 2008 stroke.
He reported the same stressor information and informed the examiner that he had witnessed weapons misfiring during training and that one such incident resulted in a death. However, the examiner noted that the Veteran specifically denied "witnessing, experiencing, or being confronted with events that involved actual or threatened death or serious injury or threats to the physical integrity of himself or others." Based on the type of stressors and symptoms reported by the Veteran, the examiner stated that he did not meet two (2) of the six (6) PTSD criteria of the DSM-IV. The examiner diagnosed him with sub-syndromal PTSD, manifesting as an anxiety disorder. The examiner opined that the anxiety disorder resulted from his in-service experiences.

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that the diagnosis meet the criteria listed in the DSM-IV. As the diagnosis of PTSD made by a clinical nurse specialist is contradicted by VA mental health treatment notes and the opinions of two (2) VA examiners (indicating that the Veteran's mental health disability does not meet the DSM-IV criteria for PTSD), service connection for PTSD is not warranted.

However, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Id. The record reflects that the Veteran experiences mental health symptoms manifesting as an anxiety disorder.

The July 2009 VA examiner opined that the Veteran's mental disorder was secondary to his prior strokes, but the claims file reflects that the Veteran reported experiencing psychiatric symptoms prior to his strokes. The Veteran is competent to report his symptoms. See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007). Further, the Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but physicians should have information regarding relevant case facts. 

The December 2009 VA examination report reflects thorough review of the record and awareness of the Veteran's contentions and treatment history. That examiner's opinion is explained and supported as required by Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's service in Nagasaki has been verified by VA and there is competent, probative medical evidence that he experiences an anxiety disorder as the result of that service. Although additional medical inquiry could be conducted, where there exists "an approximate balance of positive and negative evidence," the claimant shall prevail. Alemany, 9 Vet. App. 518. As the Veteran's service records have been destroyed, the Board has a heightened duty to consider the benefit- of-the-doubt rule. O'Hare, 1 Vet. App. at 367; Dixon, 3 Vet. App. at 263-64.  

The Board will provide the benefit of the doubt to the Veteran and grant his claim for service connection. Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


